19-23649-rdd       Doc 134        Filed 09/27/19 Entered 09/27/19 17:47:03             Main Document
                                                Pg 1 of 18




 UNITED STATES BANKRUPTCY COURT                                 Hearing Date: October 10, 2019
 SOUTHERN DISTRICT OF NEW YORK                                  Hearing Time: 10:00 am
 --------------------------------------------------------   x
                                                            :
 In re                                                      :         Chapter 11
                                                            :
 PURDUE PHARMA L.P., et al.,                                :         Case No. 19-23649 (RDD)
                                                            :
                                              Debtors.      :         Jointly Administered
                                                            :
 --------------------------------------------------------   x

               OBJECTION OF THE UNITED STATES TRUSTEE
 TO MOTION OF DEBTORS FOR ENTRY OF ORDER AUTHORIZING (I) DEBTORS
   TO (A) PAY PRE-PETITION WAGES, SALARIES, EMPLOYEE BENEFITS AND
 OTHER COMPENSATION AND (B) MAINTAIN EMPLOYEE BENEFIT PROGRAMS
  AND PAY RELATED ADMINISTRATIVE OBLIGATIONS, (II) EMPLOYEES AND
  RETIREES TO PROCEED WITH OUTSTANDING WORKERS’ COMPENSATION
    CLAIMS AND (III) FINANCIAL INSITUTITONS TO HONOR AND PROCESS
                    RELATED CHECKS AND TRANSFERS

TO:       THE HONORABLE ROBERT D. DRAIN,
          UNITED STATES BANKRUPTCY JUDGE:

          William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”), hereby submits this objection to the Debtors’ Motion for Entry of an Order

Authorizing (I) Debtors to (A) Pay Pre-Petition Wages, Salaries, Employee Benefits and Other

Compensation, and (B) Maintain Employee Benefits Programs and Pay Related Administrative

Obligations (II) Employees and Retirees to Proceed with Outstanding Workers’ Compensation

Claims, and (III) Financial Institutions to Honor and Process Related Checks and Transfers (the

“Wage Motion”). ECF Doc. No. 6. In support thereof, the United States Trustee respectfully

states:

                                     PRELIMINARY STATEMENT

          Debtors appear to seek approval of no less than $38,000,000 in bonus and severance

payments for various unidentified employees, although it is difficult to discern the precise relief
19-23649-rdd     Doc 134      Filed 09/27/19 Entered 09/27/19 17:47:03             Main Document
                                            Pg 2 of 18



Debtors seek due to the lack of information in their very atypical Wage Motion. Inexplicably,

the Debtors seek approval of these payments and the continuation of their various incentive,

bonus, and severance plans in their first-day priority Wage Motion—the type of motion the

Court typically adjudicates under the doctrine of necessity to accommodate debtors and their

employees with relief limited to that necessary to continue operations while a business stabilizes

immediately after the filing of a Chapter 11 case. But Debtors’ Wage Motion, by seeking

authorization for their multi-million dollar incentive, bonus, and severance plans, pushes the

boundaries far beyond the typical, narrowly tailored relief appropriate so early in a case.

       Debtors compound their timing problem with an information problem: Debtors have

provided virtually no information, much less sufficient information, to allow the Court, the

United States Trustee, and parties in interest to evaluate these plans and their participants. Nor

have they referenced, much less satisfied, the applicable law, Bankruptcy Code Section 503(c),

and its governing standards. But based on the little information disclosed, some of the retention

and severance plans cover persons that the Debtors admit are insiders without those plans

satisfying Sections 503(c)(1) and (c)(2), respectively.

       Even if some of the payments and plans are not governed by Sections 503(c)(1) and

(c)(2) and are, instead, governed by Section 503(c)(3)—again the wholesale lack of

information makes it impossible to determine—the payments are impermissible because they

are not “justified by the facts and circumstances” of the case. Debtors filed these cases to

address their multi-billion dollar liabilities for their role in precipitating a national opioid

crisis, and as the Debtors acknowledge in their Informational Brief, its employees engaged in

misconduct in marketing OxyContin, one affiliate pleaded guilty to misbranding OxyContin,


                                                  2
19-23649-rdd    Doc 134      Filed 09/27/19 Entered 09/27/19 17:47:03            Main Document
                                           Pg 3 of 18



and three senior executives pleaded guilty to strict liability criminal misdemeanor violations

of the FDCA. Moreover, the Debtors face more than 2600 lawsuits alleging that the Debtors

acted improperly in the marketing and sale of prescription opioid medications that have

caused the national opioid crisis. Against this eye-opening backdrop, the Wage Motion

provides only the vaguest descriptions of the Debtors’ bonus and severance plans. In fact,

there is little or no information about the potential plan participants, the type of work that each

participant does—or did—for the Debtors, and whether any potential plan participant has—or

had—any connection to the misconduct outlined by the Debtors in their Informational Brief.

As in another recent case with extensive public and government interests affected by

corporate misconduct, PG&E, the facts and circumstances compel disallowance of insider

bonuses.

       Accordingly, the United States Trustee objects to those portions of the Wage Motion

relating to the Severance Program, Incentive Plans, and Sign-On bonuses (as defined below).

Debtors seek expedited relief in an unorthodox Wage Motion yet withhold critical details

about the relief they seek. Unless and until the Debtors meet their burden of proof under

Sections 503(b) and (c) of the Bankruptcy Code, the portions of the Wage Motion addressed

herein should not be granted.

                                        BACKGROUND

               General Background

       1.      The Debtors commenced voluntary cases under chapter 11 of the Bankruptcy

Code on September 15, 2019 (the “Petition Date”).




                                                3
19-23649-rdd    Doc 134      Filed 09/27/19 Entered 09/27/19 17:47:03           Main Document
                                           Pg 4 of 18



        2.     The Debtors are authorized to continue to operate their businesses and manage

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

        3.     The Debtors’ chapter 11 cases are being jointly administered for procedural

purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. ECF

Doc. No. 59.

        4.     The Debtors are pharmaceutical companies that manufacture, sell, or distribute,

among other products, extended-release, long-acting opioid pain medications. See Debtors’

Information Brief ECF Doc. No. 17 at 1.

               The Benefits Motion

        5.     On the Petition Date, the Debtors filed the Wage Motion.

        6.     Pursuant to the Wage Motion the Debtors seek authority to continue to

implement, among other things, a (i) a severance program (the “Severance Program”), (ii) five

incentive plans (the “Incentive Plans”), and (iii) sign-on bonuses (the “Sign-On Bonuses”).

Wage Motion at ¶¶ 33, 35, and 39.

        7.     After an interim hearing on September 16, 2019 (the “Interim Hearing”), the

Court entered, on an interim basis, an order granting the Wage Motion. ECF No. 62. At the

Interim Hearing, the Debtors did not request, and the Interim Order did not authorize, the

continuation of the Severance Program, the Incentive Plans, or certain of the Sign-On Bonuses.

Id. at ¶ 19.

        8.     A final hearing for the Wage Motion is scheduled for October 10, 2019.




                                                4
19-23649-rdd     Doc 134     Filed 09/27/19 Entered 09/27/19 17:47:03          Main Document
                                           Pg 5 of 18




               The Severance Program

       9.      According to the Wage Motion, the Debtors maintain a company-wide severance

program for eligible employees. Wage Motion at ¶ 33.

       10.     Under the Severance Program, Vice Presidents with fewer than five years of

employment with the Debtors receive six months of severance pay and those with greater than

five years of service receive one year. Id.

       11.     The Wage Motion does not indicate if it applies to employees with positions that

are higher than Vice President and if so, the amount of severance payments such senior

employees would receive.

               Incentive Plans

       12.     As discussed below, the Wage Motion describes the various incentive plans that

were maintained by the Debtors prior to filing their respective Petitions.

               Purdue Annual Incentive Plan

       13.     Purdue Pharma L.P. and its direct and indirect subsidiaries, other than the Rhodes

Debtors (defined below) (the “Purdue Debtors”), maintain an annual incentive program that

designates payments based on a combination of employee and Debtor performance (the “Purdue

Annual Incentive Plan”). Wage Motion at ¶ 35.

               Rhodes Annual Incentive Plan

       14.     Rhodes Associates L.P. and its direct and indirect subsidiaries (the “Rhodes

Debtors”) also maintain an annual incentive plan based upon a similar combination of individual

and Debtor performance (the “Rhodes Annual Incentive Plan”). Id.




                                                 5
19-23649-rdd     Doc 134     Filed 09/27/19 Entered 09/27/19 17:47:03             Main Document
                                           Pg 6 of 18



       15.     The total targeted payout under the Purdue and Rhodes Annual Incentive Plans is

$26,490,000. Id.

               Market Access Incentive Compensation Plan

       16.     The Purdue Debtors also maintain a Market Access Incentive Compensation Plan

(the “Market Access Incentive Compensation Plan”) for six employees wherein (i) 50% is paid

semi-annually based upon performance, (ii) 25% is paid quarterly based on the performance of

the Debtors, and (iii) 25% is paid quarterly based on the average of the filed sales

representative’s percentage target earnings for the component of their incentive plan related to

the launch of Adhansia XR. Id. at ¶ 36.

       17.     The total target payout under the Market Access Incentive Compensation Plan is

$334,000 of which $166,000 has already been paid. Id.

               Purdue Long Term Results Plan

       18.     In addition, the Purdue Debtors maintain a long-term results plan (the “Purdue

Long Term Results Plan”). Id. at ¶ 37.

       19.     The Purdue Long Term Results Plan provides an annual grant to eligible

employees. Id. The plan is calculated at the end of the three-year performance period and is

based on the actual performance of company key metrics (such as financial metrics,

achievements of milestones related to the progression of research projects or on-time launch of

new projects). Id.

       20.     Payments under the Purdue Long Term Results Plan are payable once a year

related to the fiscal year three years period. Id. The targeted payout under the Purdue Long

Term Results Plan is $7,889,000. Id.


                                                 6
19-23649-rdd      Doc 134    Filed 09/27/19 Entered 09/27/19 17:47:03            Main Document
                                           Pg 7 of 18



               Rhodes Long Term Results Plan

       21.     The Rhodes Debtors also maintain a long term results plan (the “Rhodes Long

Term Results Plan”). Id. The targeted payout under the Rhodes Long Term Results Plan is

$1,406,900. Id.

               Sign-On Bonuses

       22.     Finally, the Debtors seek approval of sign-on bonuses to newly-hired employees.

Id. at ¶ 39. The Debtors seek to pay fourteen employees approximately $2,275,000 in the

aggregate.1 Id.

                                          ARGUMENT

       The Debtors have moved under sections 105(a), 362(d), and 363(b) for approval of the

relief sought in the Wage Motion. Wage Motion at ¶ 6. As a threshold matter, the proper legal

standard for the Severance Program, Incentive Plans, and Sign-On Bonuses is Section 503(c),

which the Debtors have neither cited nor briefed. Nor does the Wage Motion provide sufficient

facts that would permit the Court, the United States Trustee, and other parties-in-interest—even

in view of the failure of the Debtors to plead or brief the correct statutory provision—to

determine whether the standards set forth in section 503(c) have been met. As such, the Wage

Motion must be denied.




1
 At the Interim Hearing, the Court authorized the payment of approximately $93,000 to five
employees.
                                                7
19-23649-rdd      Doc 134     Filed 09/27/19 Entered 09/27/19 17:47:03              Main Document
                                            Pg 8 of 18




   A.        The Statutory Framework

        1.      Section 503(c) Restricts Retention and Severance Payments to Insiders and
                Requires that Other Insider Compensation Be Justified by the Facts and
                Circumstances of a Case.

        Congress added Section 503(c) to the Bankruptcy Code in 2005 to restrict payments of

retention bonuses and severance payments to insiders and to require that other compensation

outside the ordinary course of business be justified by the facts and circumstances of a case.

Section 503(c) of the Bankruptcy Code provides, in relevant part, that:


        Notwithstanding subsection (b), there shall neither be allowed, nor paid –

        (1)     a transfer made to, or an obligation incurred for the benefit of, an insider of
                the debtor for the purpose of inducing such person to remain with the
                debtors’ business, absent a finding by the court based on evidence in the
                record that

                (A)    the transfer or obligation is essential to retention of the person
                       because the individual has a bona fide job offer from another
                       business at the same or greater rate of compensation;

                (B)    the services provided by the person are essential to the survival of
                       the business; and

                (C)    either –

                       (i)     the amount of the transfer made to, or obligation incurred for
                               the benefit of, the person is not greater than an amount equal
                               to 10 times the amount of the mean transfer or obligation of
                               a similar kind given to nonmanagement employees for any
                               purpose during the calendar year in which the transfer is
                               made or the obligation is incurred; or

                       (ii)    if no such similar transfers were made to, or obligations were
                               incurred for the benefit of, such nonmanagement employees
                               during such calendar year, the amount of the transfer or
                               obligation is not greater than an amount equal to 25 percent

                                                  8
19-23649-rdd     Doc 134     Filed 09/27/19 Entered 09/27/19 17:47:03              Main Document
                                           Pg 9 of 18



                              of the amount of any similar transfer or obligation made to
                              or incurred for the benefit of such insider for any purpose
                              during the calendar year before
                              the year in which such transfer is made or obligation is
                              incurred;

       (2)     a severance payment to an insider of the debtor, unless—

               (A)     the payment is part of a program that is generally applicable to all
                       full-time employees; and

               (B) the amount of the payment is not greater than 10 times the amount of
               the mean severance pay given to nonmanagement employees during the
               calendar year in which the payment is made; or

       (3)     other transfers or obligations that are outside the ordinary course of business
               and not justified by the facts and circumstances of the case, including
               transfers made to, or obligations incurred for the benefit of, officers,
               managers, or consultants hired after the date of the filing of the petition.

11 U.S.C. § 503(c).

       Thus, if the proposed bonus recipient is an insider, the bonus cannot be paid if its purpose

is to induce the person to remain with the debtor’s business, unless the recipient has a bona fide

job offer for the same or more compensation, the insider’s services are essential to the survival of

the business, and the proposed bonus amount complies with one of two restrictive formulas

related to bonus amounts previously paid by the debtor. 11 U.S.C. § 503(c)(1). Section

503(c)(2) imposes similarly onerous requirements on severance payments for insiders, including

that the program be generally applicable to all full-time employees and that the bonus satisfies a

restrictive mathematical formula. Section 503(c)(3) requires that any compensation outside the

ordinary course of business be justified by the facts and circumstances.




                                                 9
19-23649-rdd     Doc 134      Filed 09/27/19 Entered 09/27/19 17:47:03              Main Document
                                           Pg 10 of 18




       2.      The Bankruptcy Code Defines “Insiders” Expansively.

       Code Section 101(31) sets forth a non-exhaustive, yet very broad, list of those who are

insiders. 11 U.S.C. § 101(31). Officers and directors are but two types of corporate “insiders.”

See 11 U.S.C. § 101(31)(B). If a debtor is a partnership, “insiders” include (a) general partners

in the debtor, (b) relatives of general partners in, general partner of, or person in control of the

debtor, (c) general partner of the debtor, and (d) a person in control of the debtor. 11 U.S.C. §

101(31)(c). Regardless of title, a person with broad responsibilities over significant aspects of a

debtor’s business is considered an insider, even if he or she is not a member of senior

management. In re Foothills Texas, Inc., 408 B.R. 573, 584 (Bankr. D. Del. 2009 (finding vice

presidents who were not members of senior management, but who had broad responsibilities

over significant aspects of debtor’s business, to be insiders).

       3.      Bonuses Must also Satisfy Section 503(b)’s Standard that they be an Actual
               and Necessary Cost of Preserving the Estate.

       Not only must bonus plans comply with Section 503(c), but as administrative expenses

they must also be “actual, necessary costs and expenses of preserving the estate.” 11 U.S.C. §

503(b); In re Unidigital, Inc., 262 B.R. 283, 288 (Bankr. D. Del. 2001) (administrative expenses

may not be allowed unless they are actual and necessary to preserve the estate); In re

Regensteiner Printing Co., 122 B.R. 323 (N.D. Ill. 1990) (reversing approval of severance

agreements for key employees, because debtors presented no evidence that severance payments

were necessary to preserve bankruptcy estate).




                                                  10
19-23649-rdd      Doc 134     Filed 09/27/19 Entered 09/27/19 17:47:03            Main Document
                                           Pg 11 of 18




    B.     Because the Severance Program, Annual Incentive Plans and Sign-On Bonus
           Participants Include Insiders, They Are Subject to the Rigorous Requirements of
           Section 503(c)(1)&(2).

         When a debtor proposes bonuses and severance payments, a court typically must first

determine whether the persons who will receive the bonuses are insiders so that the court can

determine the appropriate legal standard for approval. But here the Debtors admit in their

proposed order that they seek authorization to pay some, and perhaps many, insiders under a

final order (although the Wage Motion itself fails to identify any participants): “[N]othing in this

Interim Order authorizes the Debtors to make payments on account of Severance Obligations and

Incentive Plan Obligations with respect to insiders prior to the entry of an order approving the

relief requested in the Motion on final basis.” Wage Motion at Exhibit A (Proposed Interim

Order). Accordingly, certain of the undisclosed participants are admitted “insiders” within the

meaning of Section 101(31) of the Bankruptcy Code. Because all insiders are subject to the

strictures of Section 503(c)(1) & (2) and because the Wage Motion on its face offers no

information to satisfy either sub-section, all of the requested severance and retention

compensation for the insiders must be denied.2

         Other proposed recipients, beyond the admitted insiders, may also qualify as insiders

given the Debtors’ failure to provide any information—including titles, duties, authority,

reporting, or compensation—about the recipients. Unless and until the record is supplemented,

no one, including the Court, has the information necessary to determine whether the Debtors


2
  Where Section 503(c)(1) applies, the transfer cannot be justified solely on the debtor’s business
judgment. See In re Borders Group, Inc., 453 B.R. 459, 470-71 (Bankr. S.D.N.Y. 2011). If a
proposed transfer falls within Section 503(c)(1), then the business judgment rule does not apply,
regardless of whether a sound business purpose may actually exist. In re Dana Corp., 351 B.R.
96, 101 (Bankr. S.D.N.Y. 2006) (“Dana I”).

                                                 11
19-23649-rdd      Doc 134      Filed 09/27/19 Entered 09/27/19 17:47:03               Main Document
                                            Pg 12 of 18



have met the appropriate statutory criteria. Accordingly, the continuation of these Incentive

Plans, Sign-On Bonuses, and Severance Programs should be denied.

        If and when Debtors cure their information deficits, other recipients beyond the admitted

insiders may also be insiders given the Code’s expansive definition. Regardless of title, a person

with broad responsibilities over significant aspects of a debtor’s business is considered an

insider, even if he or she is not a member of senior management. Foothills Texas, 408 B.R. at

584 (finding vice presidents who were not members of senior management, but who had broad

responsibilities over significant aspects of debtor’s business, to be insiders); see also In re

Borders Group, Inc., 453 B.R. 469 (Bankr. S.D.N.Y. 2011)(“[i]nsider status can also be

determined on a case by-case basis based on the totality of the circumstances, including the

degree of an individual's involvement in a debtor's affairs”); Office of the United States Trustee

v. Fieldstone Mortgage Co., No. CCB-08-755, 2008 WL 4826291, at *5 (D. Md. Nov. 5, 2008)

(“[C]ontrol . . . is an independent additional ground for finding a person an insider, not a feature

that officers or directors are required to possess in order to be deemed insiders”); In re Krehl, 86

F.3d 737, 741 (7th Cir. 1996) (definition of insider is illustrative rather than exhaustive);

compare In re Kunz, 489 F.3d 1072 (10th Cir. 2007) (it is not simply the title “director” or

“officer” that renders an individual an insider; rather it is the set of legal rights that a typical

corporate director or officer holds). A Debtors’ narrow characterization of who is and who is not

an insider cannot trump the law’s broad definition, and Debtors must provide the requisite

information to verify their representations that not all recipients are insiders.




                                                   12
19-23649-rdd      Doc 134     Filed 09/27/19 Entered 09/27/19 17:47:03           Main Document
                                           Pg 13 of 18




    C.     Because the Debtors Have Failed To Establish that the Annual Incentive Plans or
           Sign-On Bonuses for Insiders Are Genuinely Incentive Payments and not
           Retention Plans, They Cannot be Approved.

         Although insiders in some circumstances can be paid genuine incentive bonuses under

the more permissive terms of Section 503(c)(3), the Debtors must establish by a preponderance

of the evidence that the bonuses are primarily incentivizing, rather than primarily retentive.3 In

re Residential Capital, LLC, 478 B.R. 154, 170 (Bankr. S.D.N.Y 2012)(“Rescap”); see Hawker

Beechcraft, 479 B.R. 308, 313 (Bankr. S.D.N.Y. 2012). That is, in order for the proposed insider

bonuses not to run afoul of Section 503(c)(1), the Debtors must demonstrate that the Incentive

Plans and Sign-On bonuses are not retention-based, but rather that they present significant

hurdles that are difficult to achieve. Rescap, 478 B.R. at 169; Dana I, 358 B.R. at 583; Hawker

Beechcraft, 479 B.R. at 313; In re Velo Holdings Inc., 472 B.R. 201, 209 (Bankr. S.D.N.Y.

2012); Global Home, 369 B.R. at 784; see also Dana II, 358 B.R. at 583) (benchmarks for the

debtors’ long-term KEIP “are difficult targets to reach and are clearly not ‘lay-ups’”).

         Congress added Section 503(c) in 2005 to curtail payments of retention incentives to

insiders to “‘eradicate the notion that executives were entitled to bonuses simply for staying with

the Company through the bankruptcy process.’” In re Residential Capital LLC, 478 B.R. 154,

169 (Bankr. S.D.N.Y. 2012) (“Rescap”) (quoting In re Global Home Prods., LLC, 369 B.R. 778,

784 (Bankr. D. Del. 2007); accord In re Hawker Beechcraft, Inc., 479 B.R. 308, 312-13 (Bankr.

S.D.N.Y. 2012); In re Velo Holdings, Inc., 472 B.R. 201, 209 (Bankr. S.D.N.Y. 2012). In

addition, Congress intended to limit the scope of key employee retention plans and other




3
 As discussed below, Debtors must also establish that the payments are justified by the facts and
circumstances of the case.
                                              13
19-23649-rdd     Doc 134      Filed 09/27/19 Entered 09/27/19 17:47:03              Main Document
                                           Pg 14 of 18



management retention programs. Rescap, 478 B.R. at 169. Congress established “a set of

challenging standards” for debtors to overcome before retention bonuses could be paid. Global

Home, 369 B.R. at 784.

       Further, a debtor’s label of a plan as incentivizing to avoid the strictures of Section

503(c)(1) must be viewed with skepticism; rather, the circumstances under which the proposal is

made and the structure of the compensation package control. Velo Holdings, 472 B.R. at 209

(“Attempts to characterize what are essentially prohibited retention programs as ‘incentive’

programs in order to bypass the requirements of section 503(c)(1) are looked upon with disfavor,

as the courts consider the circumstances under which particular proposals are made, along with

the structure of the compensation packages”); see also Hawker Beechcraft, 479 B.R. at 313

(“The concern ... is that the debtor has dressed up a KERP to look like a KEIP in the hope that it

will pass muster under the less demanding ‘facts and circumstances’ standard in ... §503(c)(3).”);

Dana I, 351 B.R. at 102 n.3 (“If it walks like a duck (KERP) and quacks like a duck (KERP), it’s

a duck (KERP).”).

       The Debtors have provided no evidence to allow the Court to evaluate the terms of the

Incentive Plans and Sign-On Bonuses. For example only, the Debtors do not set forth (i) the

current and historical metrics for earning a bonus under any of the plans, (ii) the projections of

the metrics set forth in their business plans, (iii) the titles of the covered participants, the number

of covered participants, who they report to and the maximum amount each participant may earn

if all metrics are met, and (iii) what actions or achievements constitute the “above and beyond”

contributions that would warrant bonuses. Absent any information to establish that the plans are

genuine incentive plans, the Debtors have failed to meet their burden of proof, and approval of


                                                  14
19-23649-rdd     Doc 134     Filed 09/27/19 Entered 09/27/19 17:47:03           Main Document
                                          Pg 15 of 18



the plans for insiders must be denied as impermissible retention payments governed and

disallowed by Section 503(c)(1).


D.     Even If The Severance Program, Annual Incentive Plans and Sign-On Bonuses Are
       Governed By Sections 503(c)(3) and 363, They Are Still Deficient

       Even if the Court finds that section 503(c)(1) & (2) do not apply, the Court must also

determine under section 503(c)(3) whether the proposed payments are “justified by the facts and

circumstances of the case.” 11 U.S.C. § 503(c)(3); see also Dana II, 358 B.R. at 576.4 Under

section 503(c)(3), the Wage Motion should be denied because the Debtor has failed to proffer

any evidence, sufficient or otherwise, that:


                   a. any bonus is reasonable in light of the Debtor's economic circumstances,
                      including its assets, liabilities and earning potential;

                   b. the bonus accords with industry standards;

                   c. there is an adequate relationship between the bonus and the outcome of the
                      case;

                   d. the bonus payment does not discriminate unfairly against other employees;

                   e. the Debtor exercised “due diligence” in investigating the need for an
                      incentive plan; and

                   f. the Debtor received independent counsel in performing due diligence and
                      in creating and authorizing the incentive compensation.




4
  Although some courts in this district have determined that the standard under Section 503(c)(3)
is not different from the business judgment test under Section 363(b), see In re Residential
Capital, LLC, 491 B.R. 73, 84 (Bankr. S.D.N.Y. 2013) (additional citations omitted), these
courts and others continue to apply the factors listed by Judge Lifland in Dana II, when
determining if the structure of a compensation proposal and the process for its development meet
the standard under Section 503(c)(3).
                                                 15
19-23649-rdd       Doc 134     Filed 09/27/19 Entered 09/27/19 17:47:03            Main Document
                                            Pg 16 of 18



    See id. at 576-77. Moreover, the Debtors have not explained the metrics for earning a bonus in

    any of these plans, the number of participants eligible to receive a bonus, or the maximum

    amount that each eligible participant may earn if all metrics are met.

          The somewhat unique facts and circumstances of this case further support

disapproving these insider bonus plans. Debtors acknowledge that its employees engaged in

misconduct between 1996 and 2001 with its marketing of OxyContin. Debtors’ Informational

Brief at 32, ECF No. 17. In addition, in 2007 Purdue Frederick Company, Inc., an affiliate of

Purdue Pharma, pleaded guilty to misbranding OxyContin, and three senior executives

pleaded guilty to strict liability criminal misdemeanor violations of the FDCA. Id. Currently,

the Debtors face more than 2600 lawsuits alleging that the Debtors acted improperly in the

marketing and sale of prescription opioid medications and that have caused the national opioid

crisis. Id. at 36. To resolve this crush of litigation the Debtors propose to, among other

things, transfer their assets to a trust for the benefit of claimants and the U.S. public. Id. at 3.

The Debtors hope their proposal can be “life savings.” Id. at 4. With this backdrop, the Wage

Motion only provides vague descriptions of the Debtors’ bonus and severance plans and fails

to disclose their participants. The Wage Motion, then, fails to establish that the award of

bonuses and severance payments is justified by the facts and circumstances of this case.5

          Another court recently confronted whether bonuses could be justified by the facts and

circumstances where debtors’ corporate conduct had inflicted harm on broad swaths of public

and governmental interests. See In re PG&E Corp., No. 19-30088 (Bankr. N.D. Cal.



5
 Similarly, the Debtors have provided scant information from which a determination can be
supported as to whether the proposed bonus and severance payments are “actual, necessary costs
and expenses of preserving the estate.” 11 U.S.C. § 503(b).
                                               16
19-23649-rdd    Doc 134     Filed 09/27/19 Entered 09/27/19 17:47:03           Main Document
                                         Pg 17 of 18



8/30/2019) (Order Denying Motion to Approve KEIP, Doc. No. 3773).6 The court in PG&E

refused to approve insider bonuses because the facts and circumstances were compelling

against the award of bonuses when debtors’ executives should have been extrinsically

motivated to reform corporate conduct given the enormous civil and criminal liability debtors

faced from the California wildfires:

               In any case, the facts and circumstances of this case are compelling and
       justify rejection of the KEIP. Debtors filed these chapter 11 cases to deal with
       their enormous liability from the Northern California wildfires. Within the
       context of this case, they face suffocating pressures from their creditor
       committees, regulatory agencies, various other creditor groups, the general
       public, and governmental agencies to improve substantially their safety
       practices and successfully reorganize. Outside of this court, they are met with
       considerable financial incentive presented by the California legislature to exit
       bankruptcy by June 30, 2020. Finally, the most vital of these incentives
       remains the pressure to avoid additional loss of life and property and
       accompanying civil and criminal liability, which can only be achieved by
       drastically improving Debtors’ safety record. Considering the enormous
       extrinsic motivation faced by Debtors’ officer-Participants, there is simply no
       justification for diverting additional estate funds to incentivize them to do what
       they should already be doing. Debtors’ executives should be satisfactorily
       motivated by this laundry list of pressures to reform Debtors’ corporate
       behavior and should not require the promise of more cash to bring Debtors up
       to the task. For these reasons, the court finds that the KEIP is not justified by
       the facts and circumstances of this case.


Id. at 7. Like the insiders in PG&E, so, too, should the Purdue insiders “be satisfactorily

motivated by this laundry list of pressures to reform Debtors’ corporate behavior and should

not require the promise of more cash to bring Debtors up to the task.” Just as in PG&E, the

insider bonus plans should be denied given the compelling facts and circumstances against




6
 The PG&E court disallowed the KEIP under Section 503(c)(1), finding it a retention plan
without meaningful incentives. But it also analyzed the plan under Section 503(c)(3)’s
standards.
                                               17
19-23649-rdd     Doc 134     Filed 09/27/19 Entered 09/27/19 17:47:03           Main Document
                                          Pg 18 of 18



them.

        WHEREFORE, the U.S. Trustee respectfully requests that the Court deny the approval of

the portions of the Wage Motion as set forth herein and grant such other relief as the Court

deems fair and just.

Dated: New York, New York
       September 27, 2019

                                             Respectfully submitted,

                                             WILLIAM K. HARRINGTON
                                             UNITED STATES TRUSTEE, Region 2

                                             By: /s/ Paul K. Schwartzberg
                                             Paul K. Schwartzberg
                                             Brian Masumoto
                                             Trial Attorneys
                                             201 Varick Street, Room 1006
                                             New York, New York 10014
                                             Tel. (212) 510-0500




                                                18
